In an action by an infant to recover damages for personal injury sustained by her when she fell down an open and plainly visible exterior stairway leading into the basement of defendants’ one-family house; and by her father to recover damages for medical expenses and loss of services, the plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered November 14, 1962, in favor of the defendants after a jury trial, dismissing the complaint at the end of the entire case. At the time of the accident the infant was about two and one-half years of age. Judgment affirmed, without costs (of. Fauci v. Milano, 15 A D 2d 939, affd. 12 N Y 2d 926; Krause v. Alper, 4 N Y 2d 518; Carbone v. Mackchil Bealty Corp., 296 N. Y. 154; Zaia V. Lalex Bealty Corp., 287 N. Y. 689; Breeze v. City of New York, 275 N. Y. 528; Dunnier v. Doolittle, 14 A D 2d 179, 180). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.